Citation Nr: 1812898	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-24 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, left lower extremity, as result of exposure to herbicide agents. 

2.  Entitlement to service connection for renal cell chromophobe carcinoma, status post left radical nephrectomy, as result of exposure to herbicide agents. 

3.  Entitlement to service connection for para-aortic carcinoma as secondary to renal cell chromophobe carcinoma, status post left radical nephrectomy. 


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services 


WITNESSES AT HEARING ON APPEAL

The Veteran and J.V. 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1968 to June 1971. 

These matters come before the Board of Veterans' Appeals (Board) from a September 2014 rating decision by the Department of Veterans Affairs, Regional Office located in Boston, Massachusetts (RO), which in pertinent part, denied the benefits sought on appeal.

In April 2016, the Veteran and his wife testified before the undersigned during a Board hearing held via videoconference capabilities.  A copy of the hearing transcript has been associated with the claims folder.  The Veteran provided a waiver of additional evidence at the hearing. 

In August 2017, the Board requested an expert medical opinion from the Veterans Health Administration ("VHA") regarding the etiology of the Veteran's claimed renal cell chromophobe carcinoma.  38 C.F.R. § 20.901 (a) (2017).  A September 2017 VHA medical report was secured and associated with the claims folder for consideration.  As required by VA law and regulation, the Board provided the Veteran and his representative copies of this report and afforded him time to respond with additional evidence or argument.  See 38 C.F.R. § 20.903 (2017). 

In response, the Veteran submitted additional evidence that included a private medical statement in support of his claimed renal cell chromophobe carcinoma.  The Veteran did not include a statement waiving initial consideration of this new evidence.  However, given the Board's favorable decision below regarding the claim for renal cell chromophobe carcinoma, the Board finds that it may proceed with appellate consideration may proceed without any prejudice to the Veteran in this matter.  None of the additional evidence is relevant to the Veteran's claim for service connection for peripheral neuropathy, and the Board finds that it may also proceed with appellate consideration of that matter without prejudice to the Veteran.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2017).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that the Veteran has a current diagnosis of peripheral neuropathy involving his left lower extremity. 

2.  The Veteran served in Vietnam during the Vietnam War era, and his exposure to herbicide agents, including Agent Orange, is presumed. 

3.  The competent medical evidence of record is at least in equipoise as to whether the Veteran's renal cell chromophobe carcinoma, status post left radical nephrectomy, is due to exposure to herbicide agents in service.

4.  The Veteran's para-aortic carcinoma is a metastasis from the renal cell chromophobe carcinoma. 



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for peripheral neuropathy in the left lower extremity have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for entitlement t to service connection for renal cell chromophobe carcinoma, status post left radical nephrectomy, have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  The criteria for entitlement to service connection for para-aortic carcinoma as secondary to renal cell chromophobe carcinoma, status post left radical nephrectomy, have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103 (a) (2012); 38 C.F.R. § 3.159 (b) (2017).  Here, an April 2014 notice letter satisfied the duty to notify provisions.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (2012); 38 C.F.R. § 3.159 (c).  The Veteran's service treatment records have been obtained.   Post-service VA and private treatment records have also been obtained.  In addition, the Veteran was provided VA examinations in conjunction with his claims.  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

2.  Service Connection 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2017).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d. 1163 (Fed. Cir. 2004).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

Peripheral Neuropathy 

The Veteran seeks entitlement to service connection for peripheral neuropathy in his left lower extremity.  He reports that he has experienced symptoms of numbness and tingling in his lower extremity.  He believes that he has developed peripheral neuropathy in his left lower extremity as result of his exposure to herbicide agents or as secondary to his renal cell chromophobe carcinoma. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110 (2017); Degmetich v. Brown, 104 F.3d. 1328, 1332 (1997).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  In the absence of proof of a present disability due to disease or injury that occurred in service, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Sanchez-Benitez v. Principi, 259 F.3d. 1356 (2001).

Here, the competent medical evidence of record does not demonstrate that the Veteran has a current diagnosis of peripheral neuropathy involving his left lower extremity.  The Veteran has submitted no evidence to show the existence of a current diagnosed disability.  Rather, his private medical treatment records dated from 2011 to 2013 show that he denied symptoms of tingling and numbness.  In addition, the VA peripheral nerve examination reports dated in September 2014 and July 2015 do not show current diagnosis of peripheral neuropathy.  In fact, both VA examiners concluded that there was no objective evidence of peripheral neuropathy on clinical evaluation.  Further, the July 2015 VA examiner noted that although the Veteran reports that he had lower extremity symptoms of numbness and tingling a few years ago, the symptoms have spontaneously remitted. 

The Veteran, as a lay person, is competent to note what he experiences but not competent to provide an opinion as to diagnosis or etiology.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  However, the Veteran himself has provided no statements with regard to the claims.  While the Veteran is competent to report his symptoms, the evidence, including his own statements, demonstrates that he does not have a current diagnosed disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this circumstance, the Board gives more weight to the evidence that is negative for any findings of a current disability.  Since the evidence does not show that the Veteran has a current peripheral neuropathy disability, the Board finds that the Veteran is not entitled to service connection.  The Veteran's claim must be denied. 

Renal Cell Chromophobe Carcinoma and Para-Aortic Carcinoma

The Veteran seeks entitlement to service connection for renal cell chromophobe carcinoma, status post left radical nephrectomy, as well as para-aortic carcinoma as secondary to renal cell chromophobe carcinoma.  The Veteran believes that he developed renal cell chromophobe carcinoma as a result of his exposure to herbicide agents during his service in the Republic of Vietnam. 

A veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116 (f) (2012); 38 C.F.R. § 3.307 (a)(6)(iii) (2017).  When such a veteran contracts one of the identified disease associated with exposure to herbicides that becomes manifest to a compensable degree within the time period specified in 38 C.F.R. § 3.307 (a)(6)(ii), the disease will be considered to have been incurred in service, even though there is no evidence of such a disease during the period of service.  38 C.F.R. § 3.309 (e) (2017).  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See 59 Fed. Reg. 341 -46 (1994); see also 61 Fed. Reg. 57,586 -57,589 (1996); 72 Fed. Reg. 32,345 -32,407 (Jun. 12, 2007).

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit (the Federal Circuit) has determined that the presumptive regulations, does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994). 

Medical evidence of record shows that the Veteran was diagnosed with renal cell chromophobe carcinoma with metastasis to the retroperitoneal lymph node (also referred to as para-aortic mass) in April 2011.  See private treatment records and July 2015 VA examination reports. 

The Veteran's service records show that he served in the Republic of Vietnam from January 1969 to January 1970.  Thus, his exposure to herbicide agents is presumed.  See 38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).  However, renal cell carcinoma is not among the diseases listed as presumptively associated with Agent Orange exposure.  As the Veteran's diagnosed disability is not among the diseases recognized under 38 C.F.R. § 3.309 (e), presumptive service connection on the basis of herbicide agent exposure is not warranted.

The Board notes there is another presumption for chronic diseases under 38 C.F.R. § 3.309 (a) that include malignant tumors.  This presumption requires the chronic disease to have become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.   See 38 C.F.R. § 3.307 (a)(3).  As noted, the Veteran's cancer did not manifest until 2011, which comes decades after service, and therefore well beyond the presumptive period permissible by this subpart of this VA regulation.  Thus, service connection is not warranted on this presumptive basis either.

The Veteran may, nonetheless, establish service connection if the evidence shows that his renal cancer was, in fact, caused by exposure to Agent Orange or some other incident of service.  See Combee, supra.

As noted above, the Veteran has been diagnosed with renal cell chromophobe carcinoma with para-aortic metastasis.  As such, the Board finds the current disability element is established.   See Shedden, 381 F.3d at 1163.  Additionally, the Veteran is presumed to have been exposed to herbicide agents.  He has thus met the in-service event requirement.  See Id.  The only remaining question is whether his renal cell chromophobe carcinoma is related to the in-service event.

In this regard, the record contains conflicting medical opinions regarding the etiology of the Veteran's renal cell cancer.  Notably, in each medical opinion, whether positive or negative, the medical professionals noted that there has been limited epidemiological studies regarding this type of cancer, renal cell carcinoma, and as a result, the exact etiology of this cancer cannot be determined.  That being said, in both the July 2015 VA medical opinion report and the September 2017 VHA medical opinion report, the VA examiners relied primarily on the findings from the Institute of Medicine (IOM) that statistical analysis does not support presumptive service connection for renal cell cancer to conclude that the Veteran's renal cell cancer was not result of his exposure to herbicide agents.  In contrast, in March 2015 and December 2017 private medical statements, Dr. M.C. stated that although there are not enough studies to show exact causality, there clearly appears to be some causal relationship between exposure to Agent Orange and development of renal cell carcinoma.  

In the December 2017 medical statement, Dr. C. elaborated on the rational in support of his medical conclusion.  Dr. C. noted that the medical literature showed that the dioxin toxin from herbicide agents can build up in the body and it has a decade-long half-life in humans, which cause a later onset of health problems.  Dioxin and other toxic agents in Agent Orange are known causative factors in the development of gene mutation and can also impact how genes are expressed.  An alteration in gene expression is one of the steps in carcinogenesis, and as such, and may be crucial in the development of renal cell carcinoma.  Moreover, studies have shown that gene expressions are specifically involved in development of chromophobe type of renal cell carcinoma.  Dr. C. concluded that although the limited epidemiological studies are unable to determine a clear causal relationship, there is sufficient to demonstrate "more likely than not" the Veteran's renal cell chromophobe carcinoma is result of exposure to herbicide agents given the medical literature and the particular facts of the Veteran's case. 

After considering the foregoing opinions, the Board finds that the medical evidence of record is at least in equipoise on the issue of whether the Veteran's renal cell cancer was related to his herbicide agent exposure.  Moreover, as the competent medical evidence demonstrates that the Veteran's para-aortic carcinoma is a metastasis of his renal cell chromophobe carcinoma, service connection is warranted for para-aortic carcinoma on a secondary basis.  See 38 C.F.R. § 3.310 (2017); Wallin v. West, 11 Vet. App. 509 (1998).  As such, service connection for renal cell chromophobe carcinoma and para-aortic carcinoma are warranted.  





ORDER

Entitlement to service connection for peripheral neuropathy in the left lower extremity is denied. 

Entitlement to service connection for renal cell chromophobe carcinoma, status post left radical nephrectomy, is granted. 

Entitlement to service connection for para-aortic carcinoma as secondary to renal cell chromophobe carcinoma, status post left radical nephrectomy, is granted.  





____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


